                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   PHILLIP O’BRIANT,
       Plaintiff,

       v.                                                  Civil Action No. ELH-18-2457

   GAF CORPORATION, et al.,
       Defendants.

                                        MEMORANDUM

       The self-represented plaintiff, Phillip O’Briant, filed an employment discrimination suit in

August 2018 against defendants GAF Corporation (“GAF”)1 and Nidia Valenzuela (ECF 1),

alleging that GAF and Valenzuela, its Human Resources Manager, “intentionally discriminated

against [him] based on his race in the recruiting and hiring process,” in violation of 42 U.S.C.

§ 1981 and Maryland law. Id. at 16; see also id. at 13. Plaintiff, who is African-American, alleges

that when he applied for employment with GAF on January 23, 2016, and again on October 17,

2016, he met the job qualifications, yet he was not selected for the positions, which remained open.

Id. at 10-13. Plaintiff appended several exhibits to the suit.

       Two motions are now pending. Defendants have filed a second motion to dismiss (ECF

38), supported by a memorandum (ECF 38-1) (collectively, the “Motion to Dismiss”), and several

exhibits. ECF 38-2‒ECF 38-9. They complain that plaintiff has refused to comply with his

discovery obligations, despite several court orders, so as to warrant dismissal of the case. Plaintiff

has responded in opposition. ECF 40 (the “Opposition”). Defendants have replied. ECF 41. In




       1
          GAF asserts that its proper name is Building Material Manufacturing Corporation and
that it was “incorrectly identified as ‘GAF Corporation.’” ECF 17 at 1.
addition, plaintiff has filed his second prediscovery motion for summary judgment. ECF 42 (the

“Summary Judgment Motion”). Defendants oppose the motion. ECF 43. Plaintiff did not reply,

and the time to do so has expired.

       No hearing is necessary to resolve the motions. See Local Rule 105.6. For the reasons that

follow, I will deny plaintiff’s Summary Judgment Motion and I will grant the Motion to Dismiss,

without prejudice.

                           I.        Factual and Procedural Background

       As noted, suit was filed in August 2018. ECF 1. On October 19, 2018, the Court entered

an amended scheduling order. ECF 12. It set a deadline of March 1, 2019, for completion of

discovery. Id. at 3. It also established the date of April 1, 2019, for the filing of dispositive

motions. Id. at 4.

       On November 30, 2018, defendants served plaintiff with their “First Set of Interrogatories”

and “First Request for Production of Documents.” See ECF 18-1 at 32‒56.2 In response, plaintiff

produced some documents but, according to defendants, he provided incomplete production and

responses to the interrogatories. ECF 38-1 at 1; see ECF 18-1 at 68‒71.

       Plaintiff filed his first motion for summary judgment on January 10, 2019, which was about

two months before the discovery deadline that was then in effect. ECF 16 (“First Summary

Judgment Motion”). The First Summary Judgment Motion was not supported by any exhibits, nor

was it submitted under oath. Id. Defendants filed an opposition (ECF 17), supported by an exhibit.

By Memorandum (ECF 37) and Order of August 21, 2019 (ECF 36), I denied the First Summary

Judgment Motion, on the ground that it was premature.



       2
         The exhibits contained in ECF 18-1 were attached to defendants’ motion to compel,
discussed infra. ECF 18.

                                                2
        In the interim, defense counsel wrote to plaintiff on January 15, 2019, outlining the

deficiencies in plaintiff’s discovery responses and asking for plaintiff’s availability to schedule his

deposition. ECF 18-1 at 73‒78. In an email of January 15, 2019, Mr. O’Briant stated, in part:

“There is nothing for us to further discuss.” Id. at 88. Thereafter, on January 22, 2019, defendants

issued a “Notice of Deposition,” scheduling plaintiff’s deposition for February 19, 2019. Id. at

90‒93. In response, plaintiff emailed defense counsel, stating that he “will not be answering any

questions or attending any deposition hearings in the future.” Id. at 95. In fact, Mr. O’Briant did

not appear for his deposition on February 19, 2019. ECF 18-2 at 3.

        Soon after, on February 27, 2019, defendants filed a “Motion to Compel Discovery

Responses and Authorizations,” pursuant to Local Rules 104.7 and 104.8 (ECF 18-1 at 7‒9)

(“Motion to Compel”). The Motion to Compel is supported by a certification of counsel (ECF 18)

and numerous exhibits. Accordingly, on March 1, 2019, the Court referred this case to United

States Magistrate Judge J. Mark Coulson for all discovery matters. ECF 20.

        By Order of March 18, 2019 (ECF 24), I extended the deadline for the filing of dispositive

motions to 45 days after completion of discovery. And, in an Order of March 18, 2019 (ECF 25),

Judge Coulson extended until April 1, 2019, the deadline for plaintiff to respond to defendants’

Motion to Compel. However, plaintiff did not respond. See Docket; see also ECF 38-1 at 2.

        In an Order of April 4, 2019 (ECF 29), Judge Coulson granted in part and denied in part

the Motion to Compel. He determined that plaintiff’s answers to defendants’ interrogatories were

insufficient, adding: “Plaintiff may not initiate such a suit and then unilaterally refuse to participate

in the discovery process.” Id. at 1. Further, he noted the “persistent and reasonable attempts by

the Defendants to hold the deposition and an unjustified blanket refusal by the Plaintiff to do so.”

Id. at 2. Therefore, he granted defendants’ Motion to Compel with respect to defendants’ request



                                                   3
for production of documents, interrogatories, and the deposition of plaintiff. Id. Of relevance

here, Judge Coulson ordered plaintiff to comply within 30 days. Id.

       In view of plaintiff’s pro se status, however, Judge Coulson denied defendants’ request for

monetary sanctions. Id. However, he warned plaintiff that he “would be willing to reconsider the

appropriateness of such sanctions” should plaintiff “continue to refuse the Defendants’ reasonable

discovery requests[.]” Id.

       In an email of April 10, 2019 (ECF 38-2 at 2), defense counsel requested plaintiff’s revised

discovery responses and provided proposed dates for plaintiff’s deposition. Plaintiff responded

via email on April 10, 2019. Id. at 2‒3. Plaintiff acknowledged that he received defendants’

request for his deposition but declined to indicate his availability. Id. As a result, on April 22,

2019, counsel for defendants issued a “Notice of Deposition,” scheduling plaintiff’s deposition for

May 1, 2019. ECF 38-4 at 4.

       Plaintiff sent an email to defense counsel on April 29, 2019 (ECF 38-5), stating that he

“does not agree” with Judge Coulson’s Order of April 4, 2019. Id. at 2. Further, he asserted that

“the Judges have engaged in conspiracy criminal conduct,” threatened criminal charges and

another suit, and attached a “writ of mandamus that will be mailed to the U.S. Supreme Court . . . .”

Id. And, he stated: “Plaintiff will not be answering any questions on 1 May 2019 . . . .” Id.

       Mr. O’Briant appeared for his deposition on May 1, 2019. ECF 38-1 at 3; ECF 38-7.

However, he stated that he attended only for “settlement” and that he “didn’t come to answer no

questions.” ECF 38-1 at 3‒4; ECF 38-7 at 4, p. 6. Plaintiff explained that he had filed a summary

judgment motion in January 2019, and the court “never rendered their decision.” ECF 38-7 at 4,

p.7. He added: “So that’s why I won’t answer no question today.” Id., p. 8. When defense




                                                 4
counsel told plaintiff that defendants were not engaging in settlement negotiations that day,

plaintiff immediately left the deposition. ECF 38-1 at 4; ECF 38-7 at 5, pp. 10‒11.

       Defendants filed their first motion to dismiss on May 14, 2019, pursuant to Fed. R. Civ. P.

41(b), alleging plaintiff’s failure to prosecute his case and failure to comply with orders of this

Court. ECF 30 (“First Motion to Dismiss”). Plaintiff failed to timely respond to the First Motion

to Dismiss. Therefore, by Order of July 24, 2019 (ECF 32), I directed plaintiff to advise the Court

as to whether he opposed defendants’ motion. Id. at 2. I also directed plaintiff to contact defense

counsel to arrange for his deposition. Id. Thereafter, plaintiff filed a belated opposition. ECF 33.

He complained that I had not ruled on his First Summary Judgment Motion; I failed to abide by

the Maryland Constitution; and I have deprived him of due process and equal protection. Id. 3

       Defendants submitted a status report on August 12, 2019. ECF 34. They advised that

plaintiff had not yet scheduled his deposition. Id.

       As noted, on August 21, 2019, I denied plaintiff’s First Summary Judgment Motion. ECF

36; ECF 37. I explained that the First Summary Judgment Motion was “clearly premature . . . .”

ECF 37 at 4. And, I pointed out that plaintiff had been directed “to comply with the discovery

process.” Id. I also denied, without prejudice, defendants’ First Motion to Dismiss. Id. But, I

stated that the defense could “refile [the motion to dismiss] if plaintiff continues to disregard his

obligation to participate in discovery.” Id. Of import here, I also said: “Plaintiff is forewarned


       3
         Plaintiff asserts, inter alia, that I did not comply with the provisions of Article IV, Section
23 of the Maryland Constitution. It states: “The Judges of the respective Circuit Courts of this
State shall render their decisions, in all cases argued before them, or submitted for their judgment,
within two months after the same shall have been so argued or submitted.” (Emphasis added).
Clearly, I do not sit on a State circuit court, and this provision has no application in federal court.
Even if this provision applied in federal court, however, plaintiff is mistaken about its construction.
The Maryland Court of Appeals has “long held [this] provision[] to be directory and not
mandatory.” Maryland State Bar Ass’n, Inc. v. Hirsch, 274 Md. 368, 374, 335 A.2d 108, 111
(1975).

                                                   5
that . . . this Court will afford him one final opportunity to comply with his discovery obligations;

failure to do so will result in dismissal of the case.” Id.

        In their Motion to Dismiss, which is the second such motion, defendants note that, as of

September 4, 2019, plaintiff “has not contacted defense counsel to arrange for his deposition and

has not complied with any other aspects of Judge Coulson’s discovery order of April 4, 2019.”

ECF 38-1 at 5. Defendants submitted as an exhibit an email from plaintiff dated August 26, 2019,

in which he stated that I denied the First Summary Judgment Motion “under the false pretext that

it was filed with the court prematurely.” ECF 38-9 at 2. Further, he stated that he “does not agree”

with this Court’s ruling. Id. He claimed the ruling was “erroneous” and, of relevance here, he

asserted that he “does not have to engage in further litigation with defendant at this point. . . .” Id.

at 3.

        Defendants subsequently filed the Motion to Dismiss. ECF 38. Plaintiff responded by

characterizing a number of court actions as “erroneous”, including the dismissal of his First

Summary Judgment Motion. ECF 40.

        On September 17, 2019, plaintiff again filed for summary judgment. ECF 42. He asserts

that “he will no longer communicate with Judge Hollander or defendant(s) [sic] attorneys.” ECF

42 at 2. Defendants oppose the Summary Judgment Motion. ECF 43. They observe that “the

Court had denied [plaintiff’s] original summary judgment motion as premature and had expressly

warned that any motions for summary judgment should be filed ‘after the completion of

discovery.’” Id. at 2. They also point out that, “as of the date of this filing, Plaintiff still has not

contacted defense counsel to arrange for his deposition and has not complied with any other aspects

of Judge Coulson’s discovery order of April 4, 2019.” Id. at 1.




                                                   6
                                           II.     Discussion

                                     A. Motion for Summary Judgment

          As noted, plaintiff has filed his second prediscovery summary judgment motion. ECF 42.

He asserts that, under Fed. R. Civ. P., he may move for summary judgment “at any time after the

expiration of 20 days from the commencement of the action.” ECF 40, ¶ 2. But, he ignores the

import of the Amended Scheduling Order and other orders of this Court.

          Rule 56(b) allows a party to “file a motion for summary judgment at any time until 30 days

after the close of discovery.” But, it specifically provides that this time frame applies “[u]nless a

different time is set by local rule or the court orders otherwise. . . .” Fed. R. Civ. P. 56(b)

(emphasis added). Here, the Court ordered otherwise.

          The Amended Scheduling Order set dates of March 1, 2019, for the completion of

discovery, and April 1, 2019, for the filing of dispositive motions. ECF 12 at 3, 4. Clearly, the

parties were supposed to engage in discovery before moving for summary judgment. A court’s

scheduling order “‘is not a frivolous piece of paper, idly entered.”            Cunney v. Patrick

Communications, LLC, No. JKB-13-2519, 2015 WL 6783010, at *3 (D. Md. Nov. 6, 2015)

(quoting Potomac Elec. Power Co. v. Elec. Motor Supply, Inc., 190 F.R.D. 372, 375 (D. Md.

1999)).     Rather, “[s]cheduling orders are necessary tools in managing the district court’s

caseload . . . .” Potomac Elec. Power Co., 190 F.R.D at 377. And, because of the lack of

discovery, by Order of March 18, 2019 (ECF 24), the deadline for summary judgment motions

was extended to 45 days after completion of discovery.

          Plaintiff’s Summary Judgment Motion is plainly premature.         Orders were issued to

plaintiff, directing him to engage in discovery, but he has ignored them. Plaintiff has not sat for a

deposition, nor has he supplied the requested documents and interrogatory responses. He cannot



                                                  7
categorically deny defendants the opportunity to explore his claims. Ironically, he complains that

he has not been afforded due process, but clearly he seeks to deny defendants the process that they

are due.

       Notably, plaintiff was informed that the Court would not consider a summary judgment

motion before completion of discovery, and he was advised of “his obligation to participate in

discovery.” ECF 37 at 4. See Putney v. Likin, 656 Fed. App’x 632, 639 (4th Cir. 2016) (per

curiam) (quoting McCray v. Md. Dep’t of Transp., 741 F.3d 480, 483 (4th Cir. 2014)). He was

also warned of the consequence of failure to comply. Therefore, I will deny the Summary

Judgment Motion.

       In their Opposition to the Summary Judgment Motion, defendants “request that the Court

enter an order directing Plaintiff to pay the attorneys’ fees that Defendants have incurred in

preparing this opposition to his second motion for summary judgment.” ECF 43 at 2. The Fourth

Circuit applies the American Rule in regard to the recovery of legal fees. See, e.g., United Food

& Comm. Workers, Local 400 v. Marvel Poultry Co., 876 F.2d 346, 350 (1989) (“Without...

express contractual or statutory authorization, courts generally adhere to the American Rule which

requires each party to bear its own litigation costs, including attorney’s fees.”).

       Because plaintiff has brought an action under 42 U.S.C. § 1981, his case falls into a

statutory exception, the Civil Rights Attorney’s Fees Award Act of 1976, 42 U.S.C. § 1988(b).

Under 42 U.S.C. § 1988(b), “the court, in its discretion, may allow the prevailing party ... a

reasonable attorney's fee as part of the costs.” See generally Hensley v. Eckerhart, 461 U.S. 424,

426 (1983). The Supreme Court has held that “§ 1988 authorizes a district court to award attorney's

fees to a defendant ‘upon a finding that the plaintiff's action was frivolous, unreasonable, or




                                                  8
without foundation.’” Fox v. Vince, 563 U.S. 826, 833 (2011) (quoting Christiansburg Garment

Co. v. EEOC, 434 U.S. 416, 421 (1978).

        Plaintiff also brings his action under “Maryland Employment Law 7.07.” ECF 1 at 9. He

appears to rely on a section from a book (Stanley Mazaroff and Todd Horn, MARYLAND

EMPLOYMENT LAW, 2d ed. 2001), not the Maryland Code. Generally, Maryland follows the

“American Rule”: “a prevailing party is not awarded attorneys' fees ‘unless (1) the parties to a

contract have an agreement to that effect, (2) there is a statute that allows the imposition of such

fees, (3) the wrongful conduct of a defendant forces a plaintiff into litigation with a third party, or

(4) a plaintiff is forced to defend against a malicious prosecution.’” Nova Research, Inc. v. Penske

Truck Leasing Co., 405 Md. 435, 445, 952 A.2d 275, 281 (2008) (quoting Thomas v. Gladstone,

386 Md. 693, 699, 874 A.2d 434, 437 (2005)).

        I decline to award legal fees and costs to defendants under § 1988 (b). For one thing,

dismissal is not on the merits. Further, defendants have not provided information as to the

particulars of their fee request, such as the time expended in preparing the Motion to Dismiss. To

the extent that defendants request an award of fees (ECF 43 at 2), the request is denied.

                                             B. Motion to Dismiss

        Defendants seek dismissal of plaintiff's case, pursuant to Fed. R. Civ. P. 41(b). That rule

states: “If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant

may move to dismiss the action or any claim against it.” Moreover, the rule provides that, “[u]nless

the dismissal order states otherwise,” a dismissal under the rule “operates as an adjudication on

the merits.” Id.

        In order to evaluate whether dismissal under Rule 41(b) for failure to prosecute is

appropriate, the Fourth Circuit has articulated a four-factor test: a court must consider: “(1) the



                                                   9
plaintiff's degree of personal responsibility; (2) the amount of prejudice caused the defendant; (3)

the presence of a drawn out history of deliberately proceeding in a dilatory fashion; and (4) the

effectiveness of sanctions less drastic than dismissal.” Hillig v. Comm'r of Internal Revenue, 916

F.2d 171, 174 (4th Cir. 1990). The Fourth Circuit has said: “While the power to dismiss clearly

lies with the district courts, it is appropriately exercised only with restraint. ‘Against the power to

prevent delays must be weighed the sound public policy of deciding cases on their merits.’” Dove

v. CODESCO, 569 F.2d 807, 810 (4th Cir. 1978) (citation omitted). Therefore, only “the most

flagrant case, where the party's noncompliance represents bad faith and callous disregard for the

authority of the district court and the Rules, [should] result in the extreme sanction of dismissal or

judgment by default.” Mut. Fed. Sav. & Loan Ass'n v. Richards & Assocs., Inc., 872 F.2d 88, 92

(4th Cir. 1989).

       In analyzing the factors, I incorporate here what I have already stated in regard to the facts.

       With respect to the first factor, a “dismissal sanction is usually inappropriate when it

unjustly penalizes a blameless client for the attorney's behavior.” Id. In this case, plaintiff is self-

represented. “Although pro se litigants are given liberal treatment by courts, even pro se litigants

are expected to comply with. . . procedural rules ‘without which effective judicial administration

would be impossible.’” Dancy v. Univ. of N.C. at Charlotte, No. 3:08–CV–166–RJC–DCK, 2009

WL 2424039, at *2 (W.D.N.C. Aug. 3, 2009) (quoting Ballard v. Carlson, 882 F.2d 93, 94 (4th

Cir. 1989)). Because plaintiff is representing himself, he is responsible for compliance with rules

of court and for prosecution of his case. See, e.g., Arnett v. Prince George's County, Civ. No. AW–

02–3861, 2004 WL 3313218, at *2 (D. Md. July 29, 2004) (dismissing for lack of prosecution

under Rule 41(b) where, among other factors, “the Plaintiff is proceeding pro se, and thus, is solely




                                                  10
responsible for the delay that has been caused in his case”). The first factor thus weighs in favor

of dismissal.

       As to the second factor, plaintiff has refused to submit to a deposition, despite Judge

Coulson’s Order (ECF 29 at 2) and my Order. ECF 36. Further, plaintiff has failed to provide

complete interrogatory responses or document production, as ordered. Defendants cannot litigate

the case in the dark. “‘The purpose of pre-trial discovery is for a litigating attorney to obtain

information from the opposing party, information which in many cases is not otherwise

available.’” Adams v. Md. Mgmt. Co., Civ. No. WDQ–11–2408, 2013 WL 142074, at *2 (D.Md.

Jan. 10, 2013) (citation omitted).

       The third Hillig factor likewise weighs in favor of dismissal. Plaintiff has flagrantly ignored

court orders to participate in discovery.     Every effort has been made to induce plaintiff’s

compliance. No monetary sanctions were imposed for his non-compliance with court orders.

Nevertheless, he has consistently refused to respond to defendants’ discovery requests. ECF 42 at

2. See, e.g., Tyler v. Amtrak, No. PJM 15-1666, 2016 WL 592773 (dismissing with prejudice

where plaintiff had failed to respond to discovery requests and failed to attend a deposition).

       As to the fourth Hillig factor, plaintiff has been warned by the Court that continued refusal

to participate in the discovery process would result in dismissal of this case. ECF 37 at 4. He has

continued to ignore orders to participate in discovery, instead filing another premature motion for

summary judgment. In this case, “less drastic sanctions serve little pragmatic purpose.” Arnett,

2004 WL 3313218, at *3.

       In light of plaintiff's near-wholesale failure to respond to the defense’s discovery requests

or otherwise to prosecute the action, other than to file premature summary judgment motions, the




                                                 11
case simply cannot proceed. Plaintiff has demonstrated that he is unwilling to participate in

discovery.

       Under the circumstances, I must conclude that dismissal without prejudice is appropriate.

An Order follows.

                                        III.   Conclusion

       For the aforementioned reasons, I shall deny plaintiff’s Summary Judgment Motion (ECF

42) and I shall grant defendants’ Motion to Dismiss (ECF 38), without prejudice.




Date: October 31, 2019                                            /s/
                                                           Ellen L. Hollander
                                                           United States District Judge




                                               12
